Citation Nr: 1202627	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to an evaluation in excess of 30 percent for hypertension with renal involvement.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a respiratory disorder and which increased evaluation of the Veteran's hypertension to 30 percent, effective September 14, 2006-the date on which he filed his claim for increase.  The Veteran timely appealed those issues.

During the pendency of the appeal, the Board reopened the claim of service connection for a respiratory disorder in an April 2010 decision.  The Board remanded that reopened claim and the hypertension claim for further development at that time.  Another remand followed in February 2011.  After completion of that development, the case has been returned for further appellate review at this time.

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is assigned a 10 percent evaluation under Diagnostic Code 7101 for the period from September 14, 2005, through September 13, 2006.

2.  Throughout the appeal period, the Veteran's diastolic blood pressure is not at least 120 mmHG or higher; he does not demonstrate constant albuminuria or a definite decrease in kidney functioning, nor does he have at least a 40 percent evaluation under Diagnostic Code 7101.



CONCLUSION OF LAW

1.  The criteria establishing a 30 percent evaluation, but no higher, for hypertension with renal involvement, for the period beginning September 14, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400(o), 4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7541.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in September 2006 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Throughout the rating period on appeal the Veteran has been rated as 30 percent under Diagnostic Code 7101-7541 for renal dysfunction associated with his hypertension.  The Board will therefore consider both Diagnostic Codes in order to determine which would be more favorable in evaluating his symptomatology.

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

The Board notes that, effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, the specific criteria for rating hypertension (set forth in Diagnostic Code 7101, as above) has remained unchanged.  

Diagnostic Code 7541 evaluates renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes, and states that such renal involvement should be rated as renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2011).  

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  A noncompensable evaluation is warranted for renal involvement when the evidence shows albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  A 30 percent evaluation is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent evaluation is for application when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent evaluation is applicable when there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for renal involvement requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2011).

On appeal, the Veteran has asserted that he should be granted a higher evaluation because he has had constant albuminuria with some edema since 1999.  He specifically asserts that albuminuria and proteinuria have been noted in his VA treatment records since that time.  Thus, he avers that he should be evaluated at least 60 percent disabling.

The Board acknowledges that from 1998 through 2003, VA treatment records demonstrate some albuminuria and bilateral edema.  However, following March 2003, such records reflect only proteinuria and not albuminuria.  Additionally, following 2006, there is no showing of any edema in his extremities, with the exception of a June 2010 VA treatment note, which noted lower extremity edema apparently related to the Veteran's decreased blood sugar and nonservice-connected diabetes mellitus (the report reads "more edema since sugars down.")  

Moreover, extensive review of the Veteran's VA treatment records-particularly from December 2005 through March 2011, which are most relevant to the claim for increase-the highest diastolic blood pressure reading was 95 mmHg; generally throughout that period the Veteran's diastolic ranged within the 70's and 80's mmHg.  His systolic blood pressure never exceeded 148 mmHg.  Throughout those records, his hypertension was described as being either semi- or well-controlled, while using three medications.  

The Veteran underwent two VA examinations for his hypertension and renal conditions in October 2006 and June 2010; the June 2010 examiner rendered an addendum opinion to her June 2010 examination report in May 2011.  In the October 2006 VA examination, the examiner noted that the Veteran had a history of hypertensive renal disease, which described as "proteinuria only."  Renal dialysis was not required at that time.  It was noted that continuous medication was required to control the Veteran's hypertension.  The Veteran's blood pressure was 156/97, 161/94, and 155/92 mmHg.  There was peripheral edema of 2+ noted.  His electrolyte and lipid panels were normal and urine analysis demonstrated 1+ protein.  The Veteran was diagnosed with hypertension and it was noted that there was no hypertensive heart disease present at that time.  He had blurred vision three to four times a month and proteinuria secondary to his hypertension.  

In the June 2010 VA examination, the examiner noted the significant history from 1985 through 2010 for controlled hypertension, as well as the Veteran's abnormal urine examinations in 1986 and 2003 for urinary protein.  The Veteran continued to be prescribed three medications to control his hypertension.  There was no evidence of coronary artery disease, cardiac enlargement, congestive heart failure, hypertensive cardiomyopathy, nephrosclerosis, carotid vascular disease, transient ischemic attack or cerebro vascular accident.  His blood pressure at that time was 139/81, 133/77, and 131/71 mmHg.  There was edema and statis pigmentation/dermatitis.  The Veteran's BUN was 12.0 and MG.CR was 0.57 mg.  The diagnosis was controlled hypertension without target organ damage and asymptomatic proteinuria with normal renal function.

In May 2011, the June 2010 examiner again reviewed the claims file.  The examiner noted the diagnosis of hypertension in service and that it has been controlled with three medications since that time.  The Veteran did not have any hospital admissions or restricted activities secondary to his hypertension.  There was no evidence of hypertensive nephropathy, coronary artery disease, congestive heart failure, hypertensive cardiomyopathy, or a TIA or CVA.  The Veteran was diagnosed with hypertension and he had a serum creatinine level of 0.64 mg in March 2011; the serum creatinine level has ranged from .07 mg in 2001 to .09 mg in 2004.  There was no renal involvement currently or in the past due to his hypertension.  In so finding, the examiner relied on the normal creatinine levels in 2011, as well as the range from 2001 to 2004.  Additionally, there was no urinary protein in testing conducted in January 2011.  The examiner reviewed the urine tests from 1993 to 2011, noting that from 1993 to 2008 they demonstrated intermittent urine protein and from 2009 to 2011 they revealed no urine protein.  He had proteinuria noted since 2003, but given the January 2011 tests, it was concluded that the condition had resolved.  The examiner opined that the Veteran's proteinuria was therefore not related to his hypertensive nephropathy, but rather was attributable to other causes.  The examiner also clarified that there was 1+ bilateral pedal edema demonstrated on examination in June 2010 and that he had pigmentation statis changes, though such had resolved by March 2011, as noted in the Veteran's VA treatment records.  It was concluded that the Veteran did not have constant albuminuria from 1993 to 2008, and did not have any albuminuria from 2009 to 2011.  The Veteran had normal renal function in 2011.

In this case, the Veteran filed his claim on September 14, 2006.  Thus, under 38 C.F.R. § 3.400(o) (2011), the earliest possible date on which he can be assigned an increased evaluation is one year prior, September 14, 2005.  It is further noted that, during that one-year period, a 10 percent evaluation under Diagnostic Code 7101 is presently in effect.  As discussed previously, the criteria under 38 C.F.R. § 4.115a for renal dysfunction provide for a 30 percent evaluation where there is transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Therefore, given that a 10 percent rating under Diagnostic Code 7101 is already established during the one-year period in question, the provisions under 38 C.F.R. § 4.115a enable assignment of a 30 percent rating.  As the both ratings contemplate the same disease process, they cannot both operate simultaneously, as this would violate the rules against pyramiding.  38 C.F.R. § 4.14.  Thus, the 30 percent rating under Diagnostic Code 7541 replaces the 10 percent rating under Diagnostic Code 7101 for the period from September 14, 2005, to September 14, 2006.  

Accordingly, the Board assigns a 30 percent evaluation, but no higher, beginning on September 14, 2005-one year prior to his filing of an increased evaluation claim.  

However, the Board finds that an evaluation in excess of 30 percent is not warranted at any time during the appeal period.  Indeed, the Veteran's diastolic blood pressure throughout the appeal period was never higher than 97; thus, an increased evaluation cannot be assigned under Diagnostic Code 7101, which requires a diastolic blood pressure of 120 mmHg or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Additionally, the Board cannot assign a higher evaluation under any associated renal dysfunction because the Veteran's urinary testing does not demonstrate constant albuminuria at any time during the appeal period.  While the Board acknowledges that albuminuria is demonstrated in the Veteran's VA treatment records from 1998 to 2003, thereafter only proteinuria is demonstrated in the treatment records.  

The Board notes there is a medical difference between albuminuria and proteinuria.  Thus, while the Board acknowledges the Veteran's statements, he is not competent to render a medical opinion on a disease process that is not observable to the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the interpretation of laboratory findings made by medical professionals is the only probative evidence on this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

The Board finds the June 2010 examiner's opinion in her May 2011 addendum to be highly probative, particularly given her extensive review of the Veteran's urine tests from 1993 to 2011; she concluded, based on that review, that the Veteran did not have constant albuminuria from 1993 to 2008 and that he had no albuminuria from 2009 to 2011.  Such review appears to be consistent with the noted albuminuria and proteinuria results reported in the Veteran's VA treatment records.

Finally, the Board notes that no definite decrease in kidney function was demonstrated throughout the appeal period; in fact, such appears to have improved during the appeal period, given that the most recent urinary testing demonstrating normal renal functioning.  As noted above, the Veteran cannot be assigned a higher evaluation on the basis of his rating under Diagnostic Code 7101 because such is not evaluated as 40 percent disabling.  

In summary, throughout the appeal period, the Veteran's diastolic blood pressure is not at least 120 mmHG or higher; he does not demonstrate constant albuminuria or a definite decrease in kidney functioning, nor does the Veteran have at least a 40 percent evaluation under Diagnostic Code 7101.  Accordingly, the Board finds that a 30 percent evaluation, but no higher, is warranted for the period beginning September 14, 2005-a year prior to the date on which he filed his claim for increase.  See 38 C.F.R. §§ 3.400(o), 4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7541.  In reaching these conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hypertension with renal involvement, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his hypertension, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed due to that disability.  Rather, VA treatment records, particularly from March 2008, demonstrate that the Veteran had moved to a desk job from his previous job at a department store.  Since there is no evidence of record showing that the Veteran's hypertension with renal involvement renders him unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

A 30 percent evaluation, but no higher, for hypertension with renal involvement, for the period beginning September 14, 2005, is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

The respiratory claim on appeal again requires further development.  In this regard, the Veteran's enlistment examination in April 1981 demonstrated normal lungs and chest.  However, the Veteran reported a history of hay fever on his report of medical history at that time.  The physician noted that the hay fever was mild and had only occurred in Puerto Rico; it was not considered disabling at that time.  As the Veteran's lungs and chest were normal and no respiratory disorders were noted on the enlistment examination, the Veteran is due the presumption of soundness unless such can be rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 (West 2002).

The Board instructed in its February 2011 remand that the June 2010 VA examiner render an opinion as to whether the Veteran's respiratory "clearly and unmistakably pre-existed service."  In the addendum opinion in May 2011, the examiner did not address this aspect of the claim, and instead immediately skipped to the question of aggravation.  As the examiner did not follow the instructions of the Board's remand, compliance with the previous directives cannot be found.  Accordingly, a remand is necessary in order to ensure such compliance.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

At this time, the Board finds that a new examination should be afforded the Veteran so that a different examiner can provide an opinion.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Wilmington VA Medical Center, or any other VA medical facility that may have treated the Veteran since March 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his respiratory disorder since discharge from service.  After securing any necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA respiratory examination in order to determine whether the claimed respiratory disorder is related to or aggravated by military service.  An examiner other than the individual who performed the June 2010 and May 2011 examinations should be scheduled for this examination, if at all possible.  (If this is not possible, a notation to this effect must be entered into the claims file.)  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays and a pulmonary functions test (PFT), should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any current respiratory disorder found, to include allergic rhinitis and hay fever (noted as seasonal allergies in the Veteran's VA treatment records).

The examiner is then asked to opine whether any such respiratory disorders clearly and unmistakably pre-existed military service.  If so, the examiner should then opine whether any preexisting disorder was aggravated (permanently worsened beyond the natural progression of the disease) during military service.  In so discussing, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.  Additionally, if aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If the examiner cannot state clearly and unmistakably whether the Veteran's respiratory disorders pre-existed service, then the examiner must take as conclusive fact that the Veteran was sound on entrance into military service with respect to a respiratory disorder.  If such is the case, then the examiner is asked to opine whether the Veteran's currently-diagnosed respiratory disorders are more likely, less likely or at least as likely as not (50 percent or greater probability) due to or the result of military service, to include the numerous notations of bronchitis, URI's, allergies, and left lobe pneumonia noted in the Veteran's service treatment records.  The examiner should also discuss the Veteran's lay evidence as to continuity of symptomatology since service, as well as the previous VA examiner's opinions from the June 2010 and May 2011 examination reports.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a respiratory disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						
						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	

______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


